DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (‘632) in view of Lin et al. (‘862), both references cited in the record.
As to claims 1 and 8, Zhang discloses a microelectronic assembly (100) as shown in figure 2A, comprising:
a substrate (250) or the substrate (250) having a layer (259);
a first rectilinear conductive trace (242), having a first thickness (T19) and a first width, in the substrate; and
a second rectilinear conductive trace (241), having a second thickness (T18) and a second width, in the substrate, wherein a bottom surface of the second rectilinear conductive trace (241) is coplanar with a bottom surface of the first rectilinear conductive trace (242), and wherein the first thickness is different than the second thickness.
Zhang does not specifically disclose the first width is different than the second width.
Lin teaches semiconductor devices as shown in figures 1-9 comprising a substrate (50), the substrate has first conductive trace (62), and second conductive trac (64), the first trace (64) having a first width (D1) is different than a second width (D2) of the second trace (64).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lin employed in the assembly of Zhang in order to improve the integration density of various components integrated in the given areas in the substrate or board.
As to claim 2, Zhang as modified by Lin discloses the first thickness (T19) is greater than the second thickness (T18) and Lin teaches the first width (D1) is greater than the second width (D2).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Lin employed in the assembly of Zhang in order to improve the integration density of various components integrated in the given areas in the substrate or board.
As to claims 3-4, Zhang as modified by Lin teaches the first thickness is between 4um to 70 um and the second thickness is between 1um to 35 um, and the first width is between 5um to 50 mm, and the second width is between 1um to 70 um (para-0023).
As to claims 5 and 9-10, Zhang as modified by Lin discloses the first conductive trace (242) is electrically coupled to a power plane or a ground plane (para-0057+), and the second trace (241) is electrically coupled to a signal (para-0057+).
As to claim 6, Zhang as modified by Lin discloses the first and second conductive traces (241, 242) have rectangular cross-sections (see figure 2A).
As to claim 7, Zhang as modified by Lin discloses the substrate (250) is in a package substrate (para-0060).
As to claim 11, Zhang as modified by Lin further comprising: a die (102), in figure 1A, electrically coupled to the package substrate.
As to claim 12, Zhang as modified by Lin discloses the die (102) is a central processing unit, a radio frequency chip, a power converter, or a network processor (para-0019).
As to claims 13-14, Zhang as modified by Lin discloses the first and second conductive features (242, 241) are electrically coupled to the die via conductive pathways (161-163) in the package substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848